Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri,
a la cual se une el Juez Asociado Se-ñor Corrada Del Río.
“[H ard cases make bad law.”

Justice Oliver Wendell Holmes

Hace ya casi un siglo, el gran jurista Oliver Wendell Holmes, uno de los jueces de más renombre del Tribunal Supremo de Estados Unidos, advirtió que los casos difíciles dan lugar a decisiones judiciales desacertadas. Indicó el Juez Holmes que ello ocurre porque el intenso deseo de proteger uno de los intereses contrapuestos en el caso, *343lleva a distorsionar las normas aplicables. Lo explicó así el Juez Holmes, al afirmar que “hard cases make bad law”:
... because of some accident of immediate overwhelming interest which appeals to the feelings and distorts the judgement. These immediate interests exercise a kind of hydraulic pressure which makes what previously was clear seem doubtful, and before which even well settled principles of law will bend. Northern Securities Co. v. United States, 193 U.S. 197, 400—401 (1904), opinión disidente del Juez Oliver Wendell Holmes.
La opinión de la Mayoría en el caso de autos es un ejem-plo claro de lo advertido por el Juez Holmes. El abrumador interés de la Mayoría por proteger el supuesto derecho a la intimidad de una persona acusada de intentar introducir marihuana subrepticiamente a una institución penal, lleva a la Mayoría a ignorar normas fundamentales vigentes que son aplicables a este caso. Veamos.
H-l
El caso de autos presenta la cuestión de si deben supri-mirse, como evidencia obtenida de modo ilícito, unas “bom-bitas” de marihuana que una mujer entregó a una oficial de custodia en una institución penal, cuando la Oficial su-puestamente le indicó que sería registrada al desnudo. La mujer en cuestión iba a visitar a su marido que se encon-traba recluido en la institución penal y llevaba la droga escondida, con la obvia intención de entrar dicha droga su-brepticiamente en la institución penal.
La mayoría del Tribunal ordena la supresión de la evi-dencia, por entender que la entrega de la droga por la pro-pia acusada a la oficial de custodia fue parte de un registro ilícito que violaba el derecho a la intimidad de la acusada. Para lograr este resultado, la Mayoría llega al extremo de resolver que aunque la acusada misma entregó la droga antes de ser registrada al desnudo, precisamente con la intención de evitar ser desnudada, el registro referido pos*344terior a la entrega hace que toda la intervención de la ofi-cial de custodia con la acusada esté viciada ab initio. Según la Mayoría, la supuesta expectativa de la acusada sobre la intimidad de su cuerpo es tan amplia que abarca la con-ducta de la oficial de custodia aun antes de ésta realizar el registro al desnudo y le resta voluntariedad, a la decisión de la propia acusada de entregar la droga.
La postura aludida de la Mayoría presenta, en mi pare-cer, varios problemas que ésta no logra resolver satisfactoriamente. El principal de ellos es que le reconoce un derecho a la intimidad a la acusada en este caso, a pesar de que dicha Mayoría también admite en su opinión que “requerir al visitante a instituciones penales que se someta a un registro al desnudo persigue el objetivo legí-timo de evitar la introducción de drogas y armas a éstas”. Opinión mayoritaria, pág. 332. Para mí, la Mayoría no lo-gra armonizar debidamente los intereses supuestamente contrapuestos en la situación de hechos del caso de autos.
Comparto con la Mayoría el juicio de que el registro al desnudo es una experiencia humillante y embarazosa, que atenta claramente contra la dignidad de las personas. De ordinario, tal registro constituye una crasa violación al fundamental derecho a la intimidad de toda persona, que este Tribunal no debe tolerar.
Sin embargo, nos enfrentamos en el caso de autos a una situación muy excepcional. No tenemos ante nos el caso típico en el que es el Estado el que inicia un registro y pretende inmiscuirse con la privacidad o la intimidad de algún ser humano. La situación ante nos más bien es la de una persona adulta y racional, que voluntariamente y por su propia cuenta e iniciativa se presenta de visita a un lugar altamente sensitivo, en el cual el Estado tiene inte-reses apremiantes de seguridad que debe proteger con gran rigor, y allí, poseyendo droga ilícitamente, intenta in-troducirla de modo ilícito también en dicho lugar. La pre-tendida intrusión flagrantemente ilícita aquí, pues, es la *345de la acusada. La Mayoría en su opinión no pondera debi-damente este dato innegable, al sopesarlo frente al su-puesto derecho a la intimidad de la acusada.
Más aún, reiteradamente hemos resuelto que el derecho a la intimidad tiene su límite en la conducta criminal. Re-petidamente hemos señalado que los que redactaron nues-tra Constitución indicaron de modo expreso y claro que las garantías constitucionales como el derecho a la intimidad, que tienen el propósito de salvaguardar la inviolabilidad de la persona, “tienen su límite en la conducta criminal”. 4 Diario de Sesiones de la Convención Constituyente 2568 (1961); Pueblo v. Santiago Feliciano, 139 D.P.R. 361 (1995); Pueblo v. Martínez Torres, 120 D.P.R. 496 (1988); Pueblo v. Pérez Pérez, 115 D.P.R. 827 (1984). La acusada en el caso de autos incurrió en una actividad doblemente delictiva. No sólo poseía una droga ilícita, sino que pretendía intro-ducirla ilícitamente a una institución penal. Dentro de tales circunstancias, no tenía derecho a abrigar razonable-mente una expectativa de intimidad. Pueblo v. Ortiz Rodríguez, 147 D.P.R. 433, 442 (1999). La Mayoría ignora todo lo anterior, en su afán desproporcionado de reconocer un derecho a la intimidad a una persona que por su propia conducta abdicó a ese derecho. La postura de la Mayoría tuerce injustificadamente el entramado normativo sobre el derecho a la intimidad, por lo que no puedo estar de acuerdo con los fundamentos de su dictamen.
I — I hH
La desacertada postura de la Mayoría sobre el derecho a la intimidad en el caso de autos es, además, innecesaria. El asunto ante nos puede resolverse de un modo sencillo, mu-cho menos controversial- que el que ha utilizado la Mayoría. No es necesario fraguar un supuesto asunto cons-titucional novel para dirimir la controversia ante nos. Este Foro no debe desatender la sabia norma de autolimitación *346que preceptúa no abordar cuestiones constitucionales cuando existen otros fundamentos para resolver el caso. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958).
Aquí, la oficial de custodia que registró a la acusada no observó las disposiciones pertinentes del Reglamento de Normas y Procedimientos para Regular las Visitas a Con-finados y para Aceptación de Paquetes. No se siguió el pro-cedimiento pautado en dicho Reglamento para efectuar re-gistros como el que tenemos ante nuestra consideración ahora. Ese incumplimiento de la oficial de custodia con las normas de la propia institución penal que regulan las si-tuaciones de visitas a confinados es suficiente para ordenar la supresión de la evidencia que nos concierne en el caso de autos.
Repetidamente hemos resuelto que las agencias y orga-nismos gubernamentales están compelidos a observar es-trictamente sus propios reglamentos. No queda a su discre-ción cumplir las obligaciones que tales reglamentos le fijan. T. JAC, Inc. v. Caguas Centrum Limited, 148 D.P.R. 70 (1999); Montoto v. Lorie, 145 D.P.R. 30 (1998); García Cabán v. U.P.R., 120 D.P.R. 167 (1987). Sobre todo, en si-tuaciones tan sensitivas como las del caso de autos, es im-perativo que insistamos en que se cumplan las normas re-glamentarias rigurosamente. Para lograr esa meta, debemos ordenar la supresión de evidencia en cuestión, que fue obtenida sin que se hubieran observado cabal-mente las normas que rigen la institución penal.
En restunen, pues, concurro con el resultado decretado por la Mayoría en el caso de autos, pero por un fundamento muy distinto al formulado por ésta.